Citation Nr: 1544089	
Decision Date: 10/15/15    Archive Date: 10/21/15

DOCKET NO.  09-28 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to restoration of competency for the purposes of handling the disbursement of funds associated with the payment of VA benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel



INTRODUCTION

The Veteran had active military service from July 1974 to June 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which determined that the Veteran was not competent to handle disbursement of VA funds.  The case was previously remanded by the Board in January 2013.

In evaluating this case, the Board has also reviewed the "Virtual VA" system and the Veterans Benefits Management System (VBMS) to ensure a complete assessment of the evidence.


FINDING OF FACT

It is not shown by clear and convincing medical evidence that the Veteran lacks the mental capacity to contract or manage his own affairs, including the disbursement of funds, without limitation.


CONCLUSION OF LAW

The Veteran is competent to handle disbursement of funds for VA purposes.  
38 U.S.C.A. § 501 (2014); 38 C.F.R. §§ 3.102, 3.353 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In general, the Veterans Claims Assistance Act of 2000 (VCAA) sets forth VA's duties to notify and assist claimants regarding their claims.  See 38 U.S.C.A. 
§§ 5103, 5103A.  The term "claimant" as used in the VCAA applies only to claims for benefits under chapter 51 of title 38 of the U.S. Code.  The duty to notify and assist provisions of the VCAA are not for consideration in competency determinations, as an applicant for restoration of competency is not seeking benefits under chapter 51, but, rather, is seeking a decision regarding how his benefits will be distributed under chapter 55.  See Sims v. Nicholson, 19 Vet. App. 453, 456 (2006).  Accordingly, the VCAA does not apply to this case.  Consequently, the Board is not required to address the RO's efforts to comply with those provisions with respect to the issue currently on appeal.

Further, as noted above, the issue on appeal was previously remanded by the Board in January 2013 for further evidentiary development of requesting outstanding post-service VA treatment records and to obtain a VA examination.  A review of the evidence of record demonstrates that the Veteran's updated VA treatment records were requested and obtained.  See VBMS and Virtual VA.  The Veteran was also scheduled for a VA examination, but failed to report. 

The Board's January 2013 remand also instructed the RO to verify the Veteran's current mailing address and to forward a copy of the October 2009 supplemental statement of the case (SSOC).  In a January 30, 2013 letter, the RO sent a copy of the SSOC to the Veteran's most current address of record.    

Moreover, the January 2013 remand instructed the RO to ask the Veteran if he still wished to attend a hearing before a Board member.  In April 2013, the Veteran's representative was asked to indicate whether the Veteran still desired a hearing.  To date, neither the Veteran nor his representative has responded to the hearing clarification notice.  See also July 2015 Appellant's Post-Remand Brief in VBMS (no mention as to whether the Veteran desired a hearing).  Accordingly, the Board finds that there are no pending hearing requests at this time.

For these reasons, the Board concludes that that the Board's remand orders have been substantially complied with, and it may proceed with a decision at this time.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).

Legal Criteria

Under VA regulations, a mentally incompetent person is one who because of injury or disease lacks the mental capacity to contract or to manage his own affairs, including disbursement of funds without limitation.  38 C.F.R. § 3.353(a).  The RO has the sole authority to make official determinations of competency and incompetency for the purpose of, among other things, disbursement of benefits. 
38 C.F.R. § 3.353(b); see also, 38 C.F.R. §§ 13.55, 13.56, 13.57 (2015) (outlining the regulations pertaining to direct payment and the appointment of fiduciaries). 

Unless the medical evidence is clear, convincing, and leaves no doubt as to the person's incompetency, the RO will not make a determination of incompetency without a definite expression regarding the question by the responsible medical authorities.  38 C.F.R. § 3.353(c).  Determinations relative to incompetency should be based upon all evidence of record and there should be a consistent relationship between the percentage of disability, facts relating to commitment or hospitalization, and the holding of incompetency.  38 C.F.R. § 3.353(c). 

The clear and convincing standard of proof requires that a result be proven to a "reasonable certainty."  Vanerson v. West, 12 Vet. App. 254, 258 (1999).  Further, there is a presumption in favor of competency. Where reasonable doubt arises regarding a beneficiary's mental capacity to contract or to manage his own affairs, including the disbursement of funds without limitation, such doubt will be resolved in favor of competency.  38 C.F.R. § 3.353(d); see also, 38 C.F.R. § 3.102 (reiterating VA's long-standing policy to resolve all doubt in favor of the Veteran).

Analysis

The Veteran was awarded nonservice-connected pension effective September 15, 2005.  He was, in part, found to be totally disabled due to major depressive disorder.  
A November 2005 VA psychiatric examiner diagnosed the Veteran with moderate major depressive disorder and alcohol dependence in early remission.  The examiner stated that he believed that the Veteran should (sic) be his own payee given his alcohol dependence and remote history of significant drug problems.  The examiner also stated that he did not believe it would in the Veteran's best interest for him to have unlimited access to any funds that he may receive despite being sober since June 2005.

Given the statement from the November 2005 VA examiner, the RO proposed to find the Veteran incompetent to handle disbursement of funds.  However, in January 2006, one of the Veteran's treating VA psychiatrists indicated that the Veteran was fully competent to manage his own funds.  Additionally, a VA social worker also found that the Veteran was competent to manage his own VA funds.  In light of this evidence, the RO determined that the Veteran was considered competent.

In April 2008, the Veteran underwent a VA aid and attendance examination by a VA psychiatrist.  The examiner provided Axis I diagnoses of alcohol dependence, reported to be in remission for approximately one month; mood disorder, not otherwise specified (NOS), with depressive, anxious, and hypomanic symptoms; and cognitive disorder, NOS.  In assessing the Veteran, the examiner gave the opinion that the Veteran "may not" be fully capable of managing his own financial affairs as his judgment has led him to use it for alcohol purchases. 

Subsequently, in June 2008, the RO in San Diego, California, proposed a finding of incompetency.  In the September 2008 rating decision, after the Veteran was notified of this proposal, the Denver RO implemented the proposal finding that the Veteran is not competent to handle disbursement of funds.  This decision forms the basis of the appeal.

In response to the incompetency finding, the Veteran submitted an October 2008 letter from a social worker and care coordinator at the VA Medical Center (VAMC) in Hot Springs, South Dakota.  The letter indicated that the Veteran was admitted to the facility in August 2008 for a substance abuse program.  The providers found the Veteran to be of sound mind.  They noted that the Veteran continued to work his aftercare program and they supported the Veteran's attempt to return control of his financial planning and managing other financial affairs.

An October 2008 letter from the director of Colorado Veterans for Housing was also submitted.  The director noted that the Veteran had lived in a transitional housing program from April 2006 to August 2008 and had always paid his rent on time and in full.  The Veteran also put extra money into an in-house savings account.  Despite the Veteran's issues with alcohol, he had maintained his apartment and managed his living expenses.  The director was confident that the Veteran would maintain his sobriety and improve his health issues.  The director also did not feel that the Veteran needed a third-party payee and recommended that the Veteran take care of his own finances.

Subsequently, the evidence demonstrates that the Veteran has been hospitalized on multiple occasions for alcohol use.  A review of the paper claims file and Virtual VA folder reveals that he was hospitalized or an inpatient at VA facilities in August 2008, March 2009, October 2009, January 2010, and December 2011.  In July 2009, one of the Veteran's treating VA psychiatrists noted that he would not help reverse the Veteran's incompetency finding given his history of severe alcohol dependence, unemployment, and homelessness.  In an April 2010 VA treatment note, the Veteran was evaluated and it was noted that the Veteran was voluntarily admitted to a treatment center (28-day intensive treatment program).  A mental status examination was performed and the VA physician assistant noted that the "Veteran is competent for VA purposes."

More recent VA treatment records obtained pursuant to the Board's remand include April 2013 mental health management notes (in VBMS).  In an April 2, 2013 note, a VA social worker met with the Veteran for ongoing treatment to support his goal of maintaining stable housing.  During the meeting, the social worker noted that the Veteran's apartment was extremely messy and dirty.  The Veteran had not showered in weeks.  The Veteran also admitted to drinking every day.  The social worker suggested getting the Veteran a caregiver to come in and help him bath and help him with meals.  The Veteran reported that he would like some assistance as he had a "hard time cleaning his apt himself."   

The Board also remanded the claim in January 2013 to obtain a VA examination to assess his competency.  The Veteran was scheduled for a VA examination in March 2013 to address competency; however, the Veteran failed to report at his scheduled time.  Thus, any potentially positive evidence which might have been obtained at that examination is unavailable.  Nonetheless, the Board must adjudicate the claim based on the evidence of record.  See 38 C.F.R. § 3.655 (2015).

Upon review of all the available evidence of record, lay and medical, the Board finds that it is not shown by clear and convincing evidence that the Veteran lacks the mental capacity to contract or manage his own affairs, including the disbursement of funds, without limitation.  In this regard, there is contradictory evidence of record regarding the Veteran's competency to handle disbursement of VA funds.

The Board notes that the RO made the finding of incompetence on the basis of the April 2008 VA Aid and Attendance examination.  However, the Board finds that the April 2008 medical opinion lacks probative value.  Specifically, the examiner opined that the Veteran "may not" be fully capable of managing his own financial affairs as his judgment has led him to use it for alcohol purchases.  See e.g., Bloom v. West, 12 Vet. App. 185, 187 (1999) (a medical statement using the term "could" is too speculative to provide the degree of certainty required for medical nexus evidence); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (medical opinion framed in equivocal terms of "may or may not" is speculative and insufficient to support an award of service connection).  For these reasons, the Board affords little probative value to the April 2008 medical opinion.  Further, other evidence of record, to include a recent April 2010 VA treatment note, demonstrates that the Veteran was found to be competent for VA purposes.
 
As noted above, 38 C.F.R. § 3.353 specifically notes that determinations relative to incompetency should be based upon all evidence of record.  38 C.F.R. § 3.353(c). Moreover, a presumption of competency exists, particularly where, as here, reasonable doubt exists regarding the Veteran's mental capacity to contract or manage his own affairs, including the disbursement of funds, without limitation.  
38 C.F.R. § 3.353(d).  

In light of the conflicting evidence of record regarding the Veteran's competency to manage his own affairs, including the disbursement of funds, the Board finds that it is not shown by clear and convincing medical evidence that the Veteran lacks the mental capacity to contract or manage his own affairs, including the disbursement of funds, without limitation.  Therefore, resolving all doubt in the Veteran's favor, the Board finds that the Veteran is competent to manage his own financial affairs, including the disbursement of funds, without limitation.  38 U.S.C.A. 5107(b); 
38 C.F.R. § 3.102.


ORDER

Restoration of competency status for VA benefits purposes is granted.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


